Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction 
Applicant's election, with traverse, of Group I, claims 1-8, drawn to a method for producing a diaryl carbonate composition, in the reply filed on 02/05/2021 is acknowledged. 
In regards to the election of species, the examiner requested an election of a diaryl carbonate compound, not a compound of formula (I). Applicant stated that the examiner could search all the compounds in the parent case, however, this is incorrect. A search for the scope of any diaryl carbonate compound as claimed in claim 1 of the parent case was not made. However, the request for an election of species has been reconsidered and it has been withdrawn.
Further, the method of claim 9 has been amended to require producing the diaryl carbonate according to claim 1 and therefore, has been rejoined with the group containing claim 1. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election/restriction requirement as set forth in the Office action mailed on 12/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-9 are the subject of this First Office Action.
Specification Objection - Abstract

Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because it does not include the steps involved in the claimed chemical process.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
While the preamble of the rejected claims recite a method for producing a diaryl carbonate composition containing a compound of the following formula (I) in an amount of less than 1,000 ppm by mass, the method of claims 1, 5 and 9 currently do not recite a positive step of obtaining the diaryl carbonate containing the compound of the formula (I) in an amount of less than 1,000 ppm by mass. Note that the step (D) of purifying the third reaction mixture simply requires purifying, and does not require purifying to an amount of less than 1,000ppm by mass of compound of formula (I) in the third mixture. Further, note that claim 2 finally recites (includes) obtaining the diaryl carbonate containing the compound of the formula (I) in an amount of less than 1,000 ppm by mass by purifying the third reaction mixture using a distillation column. Thus, it is unclear if what is stated in the preamble is simply an intended result/outcome of the process and does not require further steps to be performed. Appropriate correction is required. The examiner treated the preamble in claims 1, 5 and 9 as not limiting for the purpose of prior art.
Claim 9 recites “in the presence of a transesterification catalyst of the diaryl carbonate and an aromatic hydroxyl compound”. Is this recitation describing the type of transesterification catalyst? It’s unclear if the recitation means that the transesterification catalyst is the same exact one used in the diaryl carbonate production, in one pot, or added to the reaction, or that the transesterification catalyst is any that is used in the diaryl carbonate and an aromatic hydroxyl compound must be present with the catalyst during the melt polycondensation. In addition, claim 9 does not recite on what compound a melt polycondensation is performed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by (JP 10-152455) alone and evidenced by Yoshihisa (JP2000-063332).
As initial matter, the preamble of the rejected claims recite an intended effect of the method (for producing a diaryl carbonate composition containing a compound of the following formula (I) in an amount of less than 1,000 ppm by mass), however, the method currently does not recite a positive step of obtaining the diaryl carbonate containing the compound of the formula (I) in an amount of less than 1,000 ppm by mass. Note that the step (D) of purifying the third reaction mixture simply requires purifying, and does not require purifying to an amount of less than 1,000ppm by mass of compound of formula (I) in the third mixture. The examiner finds the “for producing a diaryl carbonate composition containing a compound of the following formula (I) in an amount of less than 1,000 ppm by mass” may be likened to a “wherein” or “whereby” clause, since its recitation in claim 1 amounts to nothing more than an intended use or  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). As such, the preamble is found to not limit the claims.
The prior art discloses a process of preparing a diaryl carbonate comprising a) reacting urea with an alkyl alcohol of formula (1) to give dialkyl carbonate of formula (2); b) reacting the dialkyl carbonate (2) with an aromatic hydroxy compound of formula (3) to produce the alkylaryl carbonate of formula (4) (Rxn IV); c) disproportionation of the alkylaryl carbonate of formula (4) which produces a diaryl carbonate of formula (5) (Rxn V); and d) purification of the diaryl carbonate (5) by distillation. See attached translation, from paragraph [0014] to [0045] and claims.
In regards to claim 9, the prior art teaches that the diaryl carbonate produced in the process is used for a melt transesterification polycarbonate (para [0001]). Melt transesterification polycondensation reactions involve a transesterification catalyst.
While the prior art is silent on that “the third reaction mixture further contains the compound of formula (I) in an amount of 1,000 ppm by mass or more”, all the process limitations were expressly disclosed by the prior art.  Thus, the third reaction mixture of 
MPEP 2112 II states:  INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."). 
See also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69.

Thus, when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure. Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.").
Since the Office does not have the facilities for preparing the claimed materials and comparing them with prior art inventions, the burden is on Applicant to show that the prior art’s third reaction mixture does not necessarily or inherently possess the characteristics of his/her claimed third reaction mixture.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe 
Moreover, Yoshihisa evidences that in the production method of JP 10-152455 a white solid containing the compound of formula (I): 2,4-dioxo-dihydro-5,6-benzo-1,3-oxazine (BOD), is formed (para [0006-0009] of translation). In addition, the final step of purification of the diaryl carbonate by distillation should have afforded a diaryl carbonate composition containing a compound of formula (I) in an amount of less than 1,000 ppm by mass. While the reference doesn’t expressly teach this, the reference performs exactly the same steps that the process of claims 1 and 5 require. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as obvious over (JP 10-152455) or Yoshihisa (JP2000-063332), in view of EP1829854, JPH11-228504, Inaba (JP 09110805) and Fukuoka (US2007/0270604).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
JP 10-152455 teaches a process of preparing a diaryl carbonate comprising a) reacting urea with an alkyl alcohol of formula (1) to give dialkyl carbonate of formula (2); b) reacting the dialkyl carbonate (2) with an aromatic hydroxy compound of formula (3) to produce the alkylaryl carbonate of formula (4) (Rxn IV); c) disproportionation of the alkylaryl carbonate of formula (4) which produces a diaryl carbonate of formula (5) (Rxn V); and d) purification of the diaryl carbonate (5) by distillation (para [0030], [0045]). See attached translation, from paragraph [0014] to [0045] and claims. While the prior art is silent on that “the third reaction mixture further contains the compound of formula (I) in an amount of 1,000 ppm by mass or more”, all the process limitations were expressly disclosed by the prior art.  Thus, the third reaction mixture of the prior art, which is made by the same process as claimed in steps A, B and C, would have necessarily contained the compound of formula (I) in an amount of 1,000 ppm by mass or more even if not recognized by the prior art, since the same exact reactions under the same conditions must produce the same products. In addition, JP 10-152455 teaches that the diaryl 
Yoshihisa teaches a process of preparing a diaryl carbonate comprising a) reacting urea with an alkyl alcohol of 3 to 6 carbons to give a dialkyl carbonate (paragraph 0011]); b) reacting the dialkyl carbonate with an aromatic hydroxy compound to produce an alkylaryl carbonate (paragraphs [0005-0006] and [0020]); and c) disproportionation of the alkylaryl carbonate including distillation, which produces a diaryl carbonate (para [0020]).  It is noted that the distillation not only starts the reaction but separates unreacted reactants and by-products phenol and dibutyl carbonate, thereby purifying the diaryl carbonate product. Conditions used for the removal of the unreacted components during distillation were a pressure of 100mmHg (13.3kPa) with a bottoms temperature of 202°C, 207°C or 198°C and a reflux ratio of 0.2 (see Examples). The compound of formula 
    PNG
    media_image1.png
    82
    161
    media_image1.png
    Greyscale
(BOD) is obtained as an impurity in the diaryl carbonate due to an alkyl carbamate that is a reaction intermediate (see Examples). Yoshihisa teaches an effort to decrease the amounts of impurities, including BOD, which were clogging the reactor. In addition, Yoshihisa evidences that the production method of prior art JP10-152455 above produces a white solid containing the compound of formula I 2,4-dioxo-dihydro-5,6-benzo-1,3-oxazine (BOD) (para [0007-0009] of translation). Yoshihisa also teaches that the diaryl carbonate produced in the process is used for a melt transesterification polycarbonate (para [0001]). Melt transesterification polycondensation reactions involve a transesterification catalyst.

JPH11-228504 discloses additional methods for separating a high purity diaryl carbonate from a reaction mixture by distillation. The distillation conditions comprised between 2 to 40 Torr of pressure, a reboiler temperature of between 130 to 230C and a reflux ratio of between 0.01 to 10 (para [0016]).
Inaba (JP 09110805) teaches the preparation of highly pure diaryl carbonates. 
The method consists of distilling a reaction mixture containing the diaryl carbonate and other by-products in a multistage distillation column, wherein the diaryl carbonate is obtained from the top of the column. The high boiling component containing the metal catalyst fraction and other high boiling matter is withdrawn from the bottom of the column and fed to an evaporator to recover a high-boiling concentrate containing the catalyst (at least para [0010], [0012], [0014]). The pressure of the distillation column varies depending on the structure of the column, usually between 0.1 to 200 torr and preferably, 1 to 50 torr (at least para [0013]). A high purity diaryl carbonate with impurity <300ppm is obtained. After the evaporation, the concentrated high-boiling residue of the catalyst can be collected and the catalyst reused (at least [0018]).
Fukuoka (US2007/0270604) discloses several processes for the production of high-purity diaryl carbonates from reaction mixtures, such as:

    PNG
    media_image2.png
    167
    335
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    64
    331
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    169
    328
    media_image4.png
    Greyscale
. The particular process in Fukuoka comprises distilling a reaction mixture comprising a diaryl carbonate and obtaining the diaryl carbonate from the top of the column and a concentrated mixture comprising the catalyst and a high boiling point material from the bottom of the column. The high bp reaction mixture containing diaryl carbonate is distilled in column A at a bottoms temperaturre of 185C to 280C and a colum top pressure from 1000 to 20000 Pa (at least para [0034]). A reflux ratio for said high boiling point material containing diaryl carbonate distilled in column A is in a range of from 0.01 to 10 (at least in item 11 at page 5). The contents of by-products having a higher boiling point than that of said diphenyl carbonate may be not more than 100 ppm (at least para [0037]).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Those of ordinary skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position. The steps of the claimed process were known in the prior art, including the distillation of the third mixture containing the diaryl carbonate product and claimed impurity. There was a recognized problem in the processes for purifying diaryl carbonates after the reactions; the high boiling point by-products are difficult to remove and/or to reduce to a sufficient level (at least Fukoka at para [0065]). Further, impurities, such as 2,4-dioxo-dihydro-5,6-benzo-1,3-oxazine (BOD), were recognized as by-product of the reaction which precipitate and clog the reactor (per Yoshihisa). 
One of ordinary skill in the art was motivated to obtain high purity diaryl carbonate during its preparation as evidenced by the above references. The ordinary skilled artisan would have been motivated to remove the known impurity of formula (I) present in the third reaction mixture of a diaryl carbonate made from urea (as evidence by Yoshihisa) by the known processes used to purify the diaryl carbonate reaction In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The secondary references provided exemplary teachings of these conditions. Because it was recognized in the art that the impurity of formula (I) (BOD) was detrimental to the reaction and reactor, one of ordinary skill in the art would have selected optimum conditions by routine experimentation based on the known prior art conditions and would have allowed less than 1,000 ppm by mass of the impurity of formula (I) (BOD) in the distilled diaryl carbonate. The ordinary artisan had the knowledge and skills to do this. 
In regards to the alkyl alcohol having 3 to 6 carbons, note that at least both primary references disclose the same reaction with alcohols having 3-6 carbons.

Currently, there is no evidence of unexpected results.


Conclusion
Claims 1-9 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626
04/11/2021